Citation Nr: 0731513	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing from January 30, 2004.

2.  Entitlement to rating in excess of 20 percent for 
bilateral defective hearing, from May 3, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision in which 
the RO denied an increased (compensable) rating for the 
veteran's bilateral defective hearing.  The veteran filed a 
notice of disagreement (NOD) in July 2004, and the RO issued 
a statement of the case (SOC) in February 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2005.

In April 2006, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
the hearing is of record.  The veteran also requested a 
hearing before a Veterans Law Judge sitting at the RO, but 
withdrew this request in August 2005.

The RO continued the denial of the claim in June 2005 and May 
2006 (as reflected in supplemental SOCs (SSOCs)).  However, 
in December 2006, the RO increased the rating for the 
veteran's bilateral defective hearing to 20 percent, 
effective May 3, 2006, based on the results of private 
audiological examination (conducted at the request of a VA 
physician) indicating that the veteran's hearing had 
worsened.  Because the veteran is presumed to seek the 
maximum available benefit, and higher ratings are available 
before and after May 3, 2006, the Board has recharacterized 
the appeal as encompassing the two issues on the preceding 
page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993). 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing has revealed, in March 2004, Level 
VIII hearing in the right ear and Level I hearing in the left 
ear; and in May 2005, Level VII hearing in the right ear, and 
Level I hearing in the left ear.

3.  Audiometric testing has revealed, on May 3, 2006, Level 
XI hearing in the right ear, and Level I hearing in the left 
ear; and in November 2006, Level VII hearing in the right 
ear, and Level IV hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral defective hearing from January 30, 2004, and to a 
rating in excess of 20 percent from May 3, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 
4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating 
for bilateral hearing loss, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The April 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of that letter.  Hence, the February 2004 letter met 
all four of Pelegrini's content of notice requirements as 
well as the VCAA's timing of notice requirement. 

As regards Dingess/Hartman notice requirements, the RO 
provided the appropriate rating criteria in the February 2005 
SOC.  In addition, the RO provided information regarding the 
effective date that may be assigned in a May 2006 letter (re-
sent in June 2006) enclosing the May 2006 SSOC.  After 
issuance of this letter, and opportunity for the veteran to 
respond, the December 2006 SSOC reflects readjudication of 
the claim.  Hence, the veteran is not shown to be prejudiced 
by the timing of notice compliant with Dingess/Hartman.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, private and VA outpatient 
treatment (VAOPT) records, and VA and private audiometric 
examination reports.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the veteran and by his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 
6100 (2007).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2007).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2007).

The pertinent evidence in connection with the veteran's claim 
reflects that, on VA audiological testing in March 2004, pure 
tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
50
75
75
70
68
Left 
ear
20
30
40
45
34

Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and 98 percent in the left ear.

On VA audiological testing in May 2005, pure tone thresholds, 
in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
50
70
65
70
64
Left ear
20
35
40
55
38

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and 94 percent in the left ear.

On private audiological testing on May 3, 2006 (in 
consultation and at the request of VA), pure tone thresholds, 
in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
60
85
85
75
76
Left ear
40
50
55
60
51

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and 92 percent in the left ear.

On VA audiological testing, in November 2006, pure tone 
thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
65
80
85
80
78
Left ear
25
45
75
70
54

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 80 percent in the left ear.

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the March 
2004 VA audiometry results reveal Level VIII hearing in  the 
right ear and Level I hearing in the left ear, based on 
application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating under DC 6100.  The May 2005 VA audiometry 
results reveal findings of Level VII hearing in the right 
ear, and Level I hearing in the left ear, based on 
application of the reported findings to Table VI.  
Application of the findings to Table VII also corresponds to 
a 0 percent rating under DC 6100.

The May 3, 2006 private audiometry results reveal findings of 
Level XI hearing in the right ear, and Level I hearing in the 
left ear, based on application of the reported findings to 
Table VI.  Application of the findings to Table VII 
corresponds to a 10 percent rating under DC 6100.  The Board 
notes that pure tone threshold at each of the four specified 
frequencies was 55 decibels or more for the right ear, 
warranting consideration of a Roman numeral designation from 
Table VIa, but application of the reported findings to Table 
VIa would warrant a lower, Roman numeral VI designation for 
the right ear.  Thus, Roman numeral designation for hearing 
impairment from Table VI for the right ear was appropriate.

The November 2006 VA audiometry results reveal findings of 
Level VII hearing in the right ear, and Level IV hearing in 
the left ear, based on application of the reported findings 
to Table VI.  Application of the findings to Table VII 
corresponds to a 20 percent rating under DC 6100.  Again, 
pure tone threshold at each of the four specified frequencies 
was 55 decibels or more for the right ear, warranting 
consideration of Roman numeral designation from Table VIa; 
however, application of the reported findings to Table VIa 
would warrant the same, Roman numeral VII designation for the 
right ear.

Thus, application of the method for evaluating hearing loss 
to the results of the four audiological evaluations above 
indicates that the veteran's bilateral defective hearing 
warranted only a noncompensable rating until May 3, 2006.  On 
that date, the private audiological examination, conducted in 
consultation with VA, reflected that the veteran's hearing 
had worsened and warranted a compensable rating.  As 
subsequent VA audiological testing reflected that the 
veteran's hearing loss warranted a 20 percent rating based on 
application of VA's method for evaluating hearing loss, the 
veteran is entitled to a 20 percent rating, but no higher, as 
of the May 3, 2006 audiological examination.  See 38 C.F.R. 
§ 3.400(o)(1) (2007) (effective date of increased rating is 
date of claim or date entitlement arose, whichever is later).

The veteran in his hearing testimony and written statements 
has noted the difficulties caused by his bilateral defective 
hearing.  The Board in no way discounts these difficulties.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.1 (2007).

The Board also notes that the veteran, in his July 2004 
statement and the veteran's representative, in the September 
2007 Appellant's brief, argued that audiometric testing 
conducted in a sound-proof room is not adequate for rating 
purposes because it does not evaluate the effects of the 
veteran's bilateral defective hearing on his ability "to 
function under the ordinary conditions of daily life," and 
upon his ordinary activity.  See Appellant's Brief, at 4 
(citing 38 C.F.R. § 4.10).  However, the Board is bound by 
the applicable statutes and regulations, see 38 U.S.C.A. 
§ 7104(c) (West 2002 & Supp. 2007); 38 C.F.R. § 20.101(a) 
(2007), and the Court has specifically rejected the argument 
that VA's policy of conducting audiometry testing in a sound-
controlled room is a plainly erroneous interpretation of, or 
is inconsistent with, VA's regulations.  See Martinak v. 
Nicholson, No. 05-1195, 2007 WL 2389778 (Vet. App. Aug. 23, 
2007), at *5.

The veteran and his representative have also argued that the 
audiometric examinations failed to address the effect that 
the veteran's defective hearing had on his ability to 
function under the ordinary conditions of daily life, 
including the effects of his disability on his employment.  
See Appellant's Brief, at 3.  However, the audiologist who 
conducted the November 2006 VA examination elicited from the 
veteran that his "situation of greatest difficulty" with 
regard to his defective hearing is when a speaker is toward 
his right side or when he is listening to conversation while 
driving.  This was sufficient to comply with the applicable 
VA policies.  See Martinak, at *7 (VA audiologist's 
indication in report that veteran's hearing loss affected his 
ability to sleep was sufficient to comply with requirements 
of VA's own internal guidance documents that VA audiologists 
describe the effects of a hearing disability on occupational 
functioning and daily activities).

Finally, given the mechanical nature of deriving the 
evaluation for the veteran's bilateral defective hearing, it 
would appear that the provisions of 38 C.F.R. § 3.321 (2007) 
(for assignment of a higher rating on an extra-schedular 
basis, as cited to in the February 2005 SOC) would be 
inapplicable in the evaluation of his claim.  However, even 
if consideration of those provisions in rating this 
disability were appropriate, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with the veteran's employment as a truck driver for 
a cookie distributor (i.e., beyond that contemplated in the 
assigned rating), or to warrant frequent periods of 
hospitalization, nor has the disability otherwise rendered 
impractical the application of the regular schedular 
standards. In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  See also Martinak, at *7 (finding 
Board's explanation that higher rating not warranted because 
precluded by mechanical application of test scores and 
because disability picture was not so exceptional or unusual 
as to warrant referral for extra-schedular rating, to be 
"adequate").

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral defective hearing prior to May 3, 2006, and no 
basis for a rating greater than 20 percent after that date.  
Hence, a higher rating at each stage must be denied.  Given 
the mechanical method of deriving ratings for hearing loss, 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



ORDER

An increased (compensable) rating for bilateral defective 
hearing, from January 30, 2004, is denied.

A 20 percent rating for bilateral defective hearing, from May 
3, 2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


